internal_revenue_service number release date index no feb dear i apologize for the delay in responding to your inquiry dated date on is concerned because behalf of your constituent his heating bill from his new supplier includes a charge for federal excise_tax that was not included on bills from his previous supplier i responded directly to response which explains the tax on diesel_fuel which can be used as home heating oil and tells he is entitled to a credit or refund of this tax i also explain that he can avoid this tax by locating a supplier of dyed_fuel as requested i am enclosing a copy of my i hope this information is helpful if you have any questions please contact me at sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosure internal_revenue_service index no feb dear this letter responds to your inquiry of date to office for response you asked about the federal excise_tax on diesel_fuel used for home heating forwarded your inquiry to my diesel_fuel is not taxed when it is used for heating a home there are two ways you can purchase diesel_fuel you can purchase diesel_fuel that is dyed red which is exempt from tax you can purchase undyed diesel_fuel which has been taxed and file a claim_for_refund on form_8849 claim_for_refund of excise_taxes for any quarter of your income_tax year if you can claim at least dollar_figure in excise_taxes not previously claimed if you cannot claim a refund of at least dollar_figure by the end of the fourth quarter of your tax_year you can claim a credit for any amount on your income_tax return however to claim the yearly credit on your income_tax return you must file form_1040 u s individual_income_tax_return and attach form_4136 credit for federal tax paid on fuels if you use the short_form you cannot claim this credit your previous supplier may have sold you dyed_fuel while your current supplier is selling you undyed taxed diesel_fuel you may be able to get untaxed dyed home heating oil from a different supplier i hope this information is helpful to you if you have any questions please contact sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch
